Exhibit 10.4
NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants.
Principal Life Insurance Company disclaims all liability for the legal and tax
consequences which result from the elections made by the Employer in this
Adoption Agreement.
Principal Life Insurance Company, Raleigh, NC 27612
A member of the Principal Financial Group®
THE EXECUTIVE NONQUALIFIED “EXCESS” PLAN
ADOPTION AGREEMENT
     THIS AGREEMENT is the adoption by iPayment, Inc. (the “Company”) of the
Executive Nonqualified Excess Plan (“Plan”).
WITNESSETH:
     WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and
     WHEREAS, the provisions of the Plan are intended to comply with the
requirements of Section 409A of the Code and the regulations thereunder and
shall apply to amounts subject to section 409A; and
     WHEREAS, the Company has been advised by Principal Life Insurance Company
to obtain legal and tax advice from its professional advisors before adopting
the Plan,
     NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the
terms and conditions set forth in this Adoption Agreement:
ARTICLE I
     Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.
ARTICLE II
     The Employer hereby makes the following designations or elections for the
purpose of the Plan:

              2.6   Committee: The duties of the Committee set forth in the Plan
shall be satisfied by:
 
           
 
  o   (a)   Company
 
           
 
  þ   (b)   The administrative committee appointed by the Board to serve at the
pleasure of the Board.
 
           
 
  o   (c)   Board.
 
           
 
  o   (d)   Other (specify):                                         .

 



--------------------------------------------------------------------------------



 



              2.8   Compensation: The “Compensation” of a Participant shall mean
all of a Participant’s:
 
           
 
  þ   (a)   Base salary.
 
           
 
  þ   (b)   Service Bonus.
 
           
 
  o   (c)   Performance-Based Compensation earned in a period of 12 months or
more.
 
           
 
  o   (d)   Commissions.
 
           
 
  o   (e)   Compensation received as an Independent Contractor reportable on
Form 1099.
 
           
 
  o   (f)   Other:                                        
 
            2.9   Crediting Date: The Deferred Compensation Account of a
Participant shall be credited as follows:
 
            Participant Deferral Credits at the time designated below:
 
           
 
  o   (a)   The last business day of each Plan Year.
 
           
 
  o   (b)   The last business day of each calendar quarter during the Plan Year.
 
           
 
  o   (c)   The last business day of each month during the Plan Year.
 
           
 
  o   (d)   The last business day of each payroll period during the Plan Year.
 
           
 
  o   (e)   Each pay day as reported by the Employer.
 
           
 
  þ   (f)   On any business day as specified by the Employer.
 
           
 
  o   (g)   Other:                                                             .
 
            Employer Credits at the time designated below:
 
           
 
  o   (a)   On any business day as specified by the Employer.
 
           
 
  þ   (b)   Other: Not Applicable.
 
            2.13   Effective Date:
 
           
 
  þ   (a)   This is a newly-established Plan, and the Effective Date of the Plan
is January 1, 2012.

2



--------------------------------------------------------------------------------



 



              2.20   Normal Retirement Age: The Normal Retirement Age of a
Participant shall be:  
 
  o   (a)   Age___.
 
           
 
  o   (b)   The later of age___ or the______anniversary of the participation
commencement date. The participation commencement date is the first day of the
first Plan Year in which the Participant commenced participation in the Plan.
 
           
 
  þ   (c)   Other: Not Applicable.

2.23   Participating Employer(s): As of the Effective Date, the following
Participating Employer(s) are parties to the Plan:

                  Name of Employer   Address   Telephone No.   EIN
iPayment, Inc.
  30721 Russell Ranch Rd., Suite 200   615-665-1868   62-1847043
 
               
 
  Westlake Village, CA 91362        

2.26   Plan: The name of the Plan is       iPayment Deferred Compensation Plan.
  2.28   Plan Year: The Plan Year shall end each year on the last day of the
month of December.

              2.30   Seniority Date: The date on which a Participant has:
 
           
 
  o   (a)   Attained age __.
 
           
 
  o   (b)   Completed __ Years of Service from First Date of Service.
 
           
 
  o   (c)   Attained age __ and completed __ Years of Service from First Date of
Service.
 
           
 
  o   (d)   Attained an age as elected by the Participant.
 
           
 
  þ   (e)   Not applicable — distribution elections for Separation from Service
are not based on Seniority Date

3



--------------------------------------------------------------------------------



 



4.1 Participant Deferral Credits: Subject to the limitations in Section 4.1 of
the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.8 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:

                  þ   (a)   Base salary:  
 
             
 
          minimum deferral:                         %  
 
             
 
          maximum deferral: $                     or          50      %  
 
              þ   (b)   Service Bonus:  
 
             
 
          minimum deferral:                        %  
 
             
 
          maximum deferral: $                   or          100      %  
 
              o   (c)   Performance-Based Compensation:  
 
             
 
          minimum deferral:                        %  
 
             
 
          maximum deferral: $                    or                     %  
 
              o   (d)   Commissions:  
 
             
 
          minimum deferral:                        %  
 
             
 
          maximum deferral: $                    or                     %  
 
              o   (e)   Form 1099 Compensation:  
 
             
 
          minimum deferral:                        %  
 
             
 
          maximum deferral: $                    or                     %  
 
              o   (f)   Other:  
 
             
 
          minimum deferral:                        %  
 
             
 
          maximum deferral: $                    or                    %  
 
              o   (g)   Participant deferrals not allowed.

4



--------------------------------------------------------------------------------



 



              4.2   Employer Credits: Employer Credits will be made in the
following manner:
 
           
 
  o   (a)   Employer Discretionary Credits: The Employer may make discretionary
credits to the Deferred Compensation Account of each Active Participant in an
amount determined as follows:
 
           
 
         
o    (i)    An amount determined each Plan Year by the Employer.
 
           
 
         
o    (ii)    Other:                                                       
                    .
 
           
 
  o   (b)   Other Employer Credits: The Employer may make other credits to the
Deferred Compensation Account of each Active Participant in an amount determined
as follows:
 
           
 
         
o    (i)    An amount determined each Plan Year by the Employer.
 
           
 
         
o    (ii)    Other:                                                             
                    .
 
           
 
  þ   (c)   Employer Credits not allowed.

              5.2   Disability of a Participant:
 
           
 
  þ   (a)   A Participant’s becoming Disabled shall be a Qualifying Distribution
Event and the Deferred Compensation Account shall be paid by the Employer as
provided in Section 7.1.
 
           
 
  o   (b)   A Participant becoming Disabled shall not be a Qualifying
Distribution Event.

5.3    Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:

             
 
  o   (a)   An amount to be determined by the Committee.
 
           
 
  o   (b)   Other:                                                         
                       .
 
           
 
  þ   (c)   No additional benefits.

5



--------------------------------------------------------------------------------



 



5.4 In-Service or Education Distributions: In-Service and Education Accounts are
permitted under the Plan:

                 
 
  þ   (a)   In-Service Accounts are allowed with respect to:
 
          þ   Participant Deferral Credits only.
 
          o   Employer Credits only.
 
          o   Participant Deferral and Employer Credits.
 
               
 
          In-service distributions may be made in the following manner:
 
          þ   Single lump sum payment.
 
          o   Annual installments over a term certain not to exceed __ years.
 
               
 
          Education Accounts are allowed with respect to:
 
          þ   Participant Deferral Credits only.
 
          o   Employer Credits only.
 
          o   Participant Deferral and Employer Credits.
 
               
 
          Education Accounts distributions may be made in the following manner:
 
          þ   Single lump sum payment.
 
          þ   Annual installments over a term certain not to exceed 4 years.
 
                            If applicable, amounts not vested at the time
payments due under this Section cease will be:
 
          o   Forfeited
 
          o   Distributed at Separation from Service if vested at that time
 
               
 
  o   (b)   No In-Service or Education Distributions permitted.

5.5 Change in Control Event:

             
 
  o   (a)   Participants may elect upon initial enrollment to have accounts
distributed upon a Change in Control Event.
 
           
 
  þ   (b)   A Change in Control shall not be a Qualifying Distribution Event.

5.6 Unforeseeable Emergency Event:

             
 
  þ   (a)   Participants may apply to have accounts distributed upon an
Unforeseeable Emergency event.
 
           
 
  o   (b)   An Unforeseeable Emergency shall not be a Qualifying Distribution
Event

6



--------------------------------------------------------------------------------



 



6. Vesting: An Active Participant shall be fully vested in the Employer Credits
made to the Deferred Compensation Account upon the first to occur of the
following events:

             
 
  o   (a)   Normal Retirement Age.
 
           
 
  o   (b)   Death.
 
           
 
  o   (c)   Disability.
 
           
 
  o   (d)   Change in Control Event
 
           
 
  o   (e)   Other:                                                            
 
           
 
  o   (f)   Satisfaction of the vesting requirement as specified below:
 
           
 
      o   Employer Discretionary Credits:

                              o   (i)   Immediate 100% vesting.
 
                            o   (ii)   100% vesting after_____Years of Service.
 
                            o   (iii)   100% vesting at age____.
 
                       
 
  o   (iv)   Number of Years of Service   Vested
Percentage
 
                       
 
          Less than     1     __%
 
                1     __%
 
                2     __%
 
                3     __%
 
                4     __%
 
                5     __%
 
                6     __ %
 
                7     __%
 
                8     __%
 
                9     __ %
 
                10 or more   __ %

                      For this purpose, Years of Service of a Participant shall
be calculated from the date designated below:
 
               
 
  o     (1 )   First Day of Service.
 
               
 
  o     (2 )   Effective Date of Plan Participation.
 
               
 
  o     (3 )   Each Crediting Date. Under this option (3), each Employer Credit
shall vest based on the Years of Service of a Participant from the Crediting
Date on which each Employer Discretionary Credit is made to his or her Deferred
Compensation Account.

7



--------------------------------------------------------------------------------



 



                              o   Other Employer Credits:    
 
                                o     (i )   Immediate 100% vesting.
 
                                o   (ii)   100% vesting after__ Years of
Service.
 
                                o   (iii)   100% vesting at age __.
 
                                o   (iv)   Number of Years of Service   Vested
Percentage
 
                           
 
              Less than     1     ___%
 
                    1     ___ %
 
                    2     ___%
 
                    3     ___ %
 
                    4     ___ %
 
                    5     ___ %
 
                    6     ___ %
 
                    7     ___%
 
                    8     ___ %
 
                    9     ___ %
 
                    10 or more   ___%
 
                                For this purpose, Years of Service of a
Participant shall be calculated from the date designated below:
 
                                o     (1 )   First Day of Service.
 
                                o     (2 )   Effective Date of Plan
Participation.
 
                                o     (3 )   Each Crediting Date. Under this
option (3), each Employer Credit shall vest based on the Years of Service of a
Participant from the Crediting Date on which each Employer Discretionary Credit
is made to his or her Deferred Compensation Account.

8



--------------------------------------------------------------------------------



 



7.1 Payment Options: Any benefit payable under the Plan upon a permitted
Qualifying Distribution Event may be made to the Participant or his Beneficiary
(as applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement:

                      (a)   Separation from Service prior to Seniority Date, or
Separation from Service if Seniority Date is Not Applicable
 
               
 
      þ   (i)   A lump sum
 
               
 
      þ   (ii)   Annual installments over a term certain as elected by the
Participant not to exceed 5 years.
 
               
 
      o   (iii)   Other: __________________________________________.
 
                    (b)   Separation from Service on or After Seniority Date. If
Applicable
 
               
 
      o   (i)   A lump sum.
 
               
 
      o   (ii)   Annual installments over a term certain as elected by the
Participant not to exceed ___years.
 
               
 
      þ   (iii)   Other: Not Applicable.
 
                    (c)   Separation from Service Upon a Change in Control Event
 
               
 
      þ   (i)   A lump sum.
 
               
 
      þ   (ii)   Annual installments over a term certain as elected by the
Participant not to exceed 5 years.
 
               
 
      o   (iii)   Other: __________________________________________.
 
                    (d)   Death    
 
               
 
      þ   (i)   A lump sum.
 
               
 
      o   (ii)   Annual installments over a term certain as elected by the
Participant not to exceed___years.
 
               
 
      o   (iii)   Other: __________________________________________
 
                    (e)   Disability    
 
               
 
      þ   (i)   A lump sum.
 
               
 
      o   (ii)   Annual installments over a term certain as elected by the
Participant not to exceed years.
 
               
 
      o   (iii)   Other: __________________________________________.
 
               
 
      o   (iv)   Not applicable.
 
                        If applicable, amounts not vested at the time payments
due under this Section cease will be:
 
                        o   Forfeited         o   Distributed at Separation from
Service if vested at that time

9



--------------------------------------------------------------------------------



 



                      (f)   Change in Control Event
 
               
 
      o   (i)   A lump sum.
 
               
 
      o   (ii)   Annual installments over a term certain as elected by the
Participant not to exceed______years.
 
               
 
      o   (iii)   Other: __________________________________________.
 
               
 
      þ   (iv)   Not applicable.
 
                        If applicable, amounts not vested at the time payments
due under this Section cease will be:
 
                        o   Forfeited         o   Distributed at Separation from
Service if vested at that time
 
                7.4       De Minimis Amounts.
 
               
 
      þ   (a)   Notwithstanding any payment election made by the Participant,
the vested balance in the Deferred Compensation Account of the Participant will
be distributed in a single lump sum payment at the time designated under the
Plan if at the time of a permitted Qualifying Distribution Event that is either
a Separation from Service, death, Disability (if applicable) or Change in
Control Event (if applicable) the vested balance does not exceed $100,000. In
addition, the Employer may distribute a Participant’s vested balance at any time
if the balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan
 
               
 
      o   (b)   There shall be no pre-determined de minimis amount under the
Plan; however, the Employer may distribute a Participant’s vested balance at any
time if the balance does not exceed the limit in Section 402(g)(1)(B) of the
Code and results in the termination of the Participant’s entire interest in the
Plan.
 
                10.1   Contractual Liability:   Liability for payments under the
Plan shall be the responsibility of the:
 
               
 
      þ   (a)   Company.
 
               
 
      o   (b)   Employer or Participating Employer who employed the Participant
when amounts were deferred.

14. Amendment and Termination of Plan: Notwithstanding any provision in this
Adoption Agreement or the Plan to the contrary, Section 2.5. of the Plan shall
be amended to read as provided in attached Exhibit A.

             
 
      o   There are no amendments to the Plan.

10



--------------------------------------------------------------------------------



 



17.9 Construction: The provisions of the Plan shall be construed and enforced
according to the laws of the State of Delaware, except to the extent that such
laws are superseded by ERISA and the applicable provisions of the Code.
     IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

            iPayment, Inc.
Name of Employer
      By:   /s/ Mark C. Monaco         Authorized Person        Date: 11/7/11   

11



--------------------------------------------------------------------------------



 



         

Amendment to the iPayment Deferred Compensation Plan
Exhibit A
‘Paragraph 2.5 is amended as follows, unless or until 409A(a)(2)(A)(v) of the
Code (or any successor provision thereto) is modified.
iPayment definition of change of control is as follows:

  •   Carl A. Grimstad and his affiliates cease to own greater than 50% of the
voting interest in iPayment, Inc. either directly of through ownership of
iPayment Holdings, Inc.     •   50% or greater change of board membership in a
period of 12 months or less

12